Case 4:18-cv-00644 Document 65-2 Filed on 11/18/19 in TXSD Page 1 of 11




                         EXHIBIT JJ

        Draycott Deposition Exhibit No.                    7,
                   HOU00002589-2598
Case 4:18-cv-00644 Document 65-2 Filed on 11/18/19 in TXSD Page 2 of 11
Case 4:18-cv-00644 Document 65-2 Filed on 11/18/19 in TXSD Page 3 of 11
Case 4:18-cv-00644 Document 65-2 Filed on 11/18/19 in TXSD Page 4 of 11
Case 4:18-cv-00644 Document 65-2 Filed on 11/18/19 in TXSD Page 5 of 11
Case 4:18-cv-00644 Document 65-2 Filed on 11/18/19 in TXSD Page 6 of 11
Case 4:18-cv-00644 Document 65-2 Filed on 11/18/19 in TXSD Page 7 of 11
Case 4:18-cv-00644 Document 65-2 Filed on 11/18/19 in TXSD Page 8 of 11
Case 4:18-cv-00644 Document 65-2 Filed on 11/18/19 in TXSD Page 9 of 11
Case 4:18-cv-00644 Document 65-2 Filed on 11/18/19 in TXSD Page 10 of 11
Case 4:18-cv-00644 Document 65-2 Filed on 11/18/19 in TXSD Page 11 of 11
